EXHIBIT 10.1




SHARE FOR SHARE  EXCHANGE AGREEMENT




This Share for Share Exchange Agreement (the "AGREEMENT") dated as of the 9th
  day of   February 2007,  is by and amongst  PAYLESS TELECOM SOLUTIONS, INC.  a
 Wyoming  corporation (hereinafter referred to as “Acquiror” or “PAYLESS”) ,
 GRID MERCHANT PROCESSING, INC., a Florida  corporation (the “COMPANY”), and
 Eric Santelices  and Miguel Dotres  (the “Shareholder(s)”), the sole
Shareholder of the COMPANY.







Recitals:




A.

PAYLESS  has offered to issue 60,000  shares of its Common Stock,  without par
value (the "Common Stock” or the “Exchanged Corporation Stock”), to the
Shareholders  in ex­change for their contribution  to PAYLESS of 510,000 shares
of the Company’s issued and outstanding common stock (the “ COMPANY  SHARES”).




B.

The respective Boards of Directors of PAYLESS and the COMPANY  have determined
that, subject to the terms, con­ditions, agreements, representations and
warranties set forth herein, the exchange contemplated herein will serve the
general welfare and ad­vantage of their respective businesses.




C.

Subject to the terms and conditions set forth herein, the Shareholder desires to
contribute the Company’s Shares for shares of Common Stock in PAYLESS in  the
manner hereinafter set forth herein.




D.

The exchange of shares of common stock is intended to comply with the
requirements of Section 368 of the Internal Revenue Code of 1986, as amended,
the Treasury Regula­tions promulgated thereunder and the interpretive rulings
issued pur­suant thereto.




NOW, THEREFORE, in consideration of the foregoing recitals, as well as the
mutual covenants hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:







ARTICLE I

EXCHANGE PROVISIONS




1.1

 Contribution.




Subject to the terms and conditions hereinafter set forth:




(a)

The Shareholders agrees to con­tribute, trans­fer, assign and convey at Closing
to Payless a total of 510,000 shares of the Company’s issued and outstanding
Common Stock  as more fully set forth on attached Schedule 1.1.  (a) together
with all other rights, claims and in­terests they may have with respect to the
COMPANY  or its respec­tive assets, and all claims they may have against its
of­ficers and directors, including, but not limited to, all rights to unpaid
dividends and all claims and causes of action arising from or in connection with
the ownership of COMPANY Shares or its is­suance.  The Shareholders shall
deliver to PAYLESS





--------------------------------------------------------------------------------

the Company Shares,  together with a stock power therefore, duly executed in
blank, to be held by PAYLESS  for delivery at Closing; and




(b)

PAYLESS agrees to issue to the Shareholder the Common Stock of Payless.     




(c)

The Company shall reissue to the Shareholders, pro rata, a total of 490,000
shares of the Company’s common stock so that at Closing there will be one
million shares of Company Common Stock issued and outstanding.




1.2

Closing.




 Subject to compliance with all conditions precedent and no later than 30 days
following execution of this Agreement.   Closing shall take place at the offices
of Jeffrey G. Klein, P.A., 2600 North Military Trail, Suite 270 Boca Raton, FL
 33431  or at another time or place that is mutually agree­able to the parties
hereto, or on such other date at such other time as may be mutually agreed upon
in writing by the par­ties hereto (the "Closing").







ARTICLE II

REPRESENTATIONS AND WARRANTIES




a.

The COMPANY  represents and warrants to PAYLESS  that:




(i)

Incorporation, Common Stock, Etc.  The COMPANY is a corporation duly organized
and existing in good standing under the laws of  Florida.  COMPANY has full
corporate power and authority to carry on its business as it is now being
conducted and to own and operate its assets, businesses and properties.  The
Shareholder owns all of the issued and outstanding shares of Capital Stock of
the COMPANY.  There are currently one million shares of Common Stock issued and
outstanding of which 510,000 are being transferred pursuant to this Agreement.
 There are no preferred shares authorized.  There are, and at the Closing will
be no outstanding subscriptions, options, warrants, convertible securities,
calls, commitments or agreements calling for or requiring issuance or transfer,
sale or other disposition of any shares of capital stock of the COMPANY or
calling for or requiring the issuance of any securities or rights convertible
into or exchangeable (including on a contingent basis) for shares of capital
stock.  All of the outstanding shares of the COMPANY are duly authorized,
validly issued, fully paid and non-assessable.  There are no dividends due, to
be paid or in arrears with respect to any of the capital stock of COMPANY.




(ii)

 COMPANY  Financial Statements. Attached hereto as Schedule 2.a(ii) are the year
end financial statements for the COMPANY dated December 31, 2006 .  Said
statements have been prepared using Generally Accepted Accounting Principles.
These  financial statements fairly present the financial position of  the
COMPANY as of the dates set forth in the unaudited financial statements.  The
unaudited financial statements have been prepared in conformity with generally
accepted accounting principles consistently applied and consistent with the
books and records of the COMPANY.  There has been no material change in the
financial condition of the COMPANY since the date of the financial statements.
 All known liabilities of the COMPANY are set forth in the financial statements
and there are not undisclosed liabilities of any kind or nature.








--------------------------------------------------------------------------------

(iii)

Litigation.   Except as set forth in Schedule 2.a(iii), there are no actions,
suits, proceedings, or investigations pending or, to the best of its knowledge,
threatened or contemplated against the COMPANY or any of its subsidiaries at law
or in equity, before any federal, state, municipal or other governmental
department, commission, board, agency or instrumentality, domestic or foreign.
The COMPANY is not subject to any outstanding judgments or operating under or
subject to or in default with respect to any order, writ, injunction or decree
of any court or federal, state, municipal or other governmental department,
commission, board, agency or instrumentality, domestic or foreign.

 

(iv)     

Compliance with Laws.    The COMPANY has complied in all material respects with
all laws, regulations, orders, domestic and foreign, and neither the present
uses of their properties nor the conduct of its business violate any such laws,
regulations, orders or requirements, and the COMPANY has not received any notice
of any claim or assertion that it is not so in compliance.




(v)

Indebtedness.   The COMPANY, has not executed any instruments, entered into any
agreements or arrangements pursuant to which the COMPANY  has borrowed any
money, incurred or guaranteed any indebtedness or established any line of credit
which represents a liability of the COMPANY as of the date hereof and is not set
forth on the financial statements.




(vi)      No Material Adverse Change.   Since the COMPANY Balance Sheet Dates,
there has not been any material adverse change in the condition, financial or
otherwise, of the COMPANY’s business,  nor has there been any material
transaction entered into by the COMPANY. The COMPANY  has not incurred any
material obligations, contingent or otherwise, except for legal and accounting
fees and expenses in connection with the transactions contemplated by this
Agreement.  There has not been any damage, destruction or loss, whether or not
covered by insurance adversely affecting the COMPANY’s  business, property or
assets; nor has the COMPANY  (a) created or incurred any indebtedness; (b)
issued, sold, purchased, redeemed or granted any shares of common stock or any
other securities of  the COMPANY or any options, warrants or other rights to
purchase any shares of common stock of the COMPANY,  (c) amended its Certificate
of Incorporation or bylaws, (d) paid any obligation or liability other than
obligations or liabilities reflected in its Balance Sheet dated as of the
COMPANY Balance Sheet Date or incurred any liabilities  except for legal and
accounting fees and disbursements incurred in the ordinary course of business or
in connection with this Agreement and the transactions contemplated hereby.




(vii)

No Defaults.   Neither the execution nor delivery of this Agreement nor the
consummation of the contemplated transaction are events which, of themselves or
with the giving of notice or passage of time or both, could constitute a
violation of or conflict with or result in any breach of or default under the
terms, conditions or provisions of any judgment, law, regulation or agreement,
 or the COMPANY’s Certificate of Incorporation or Bylaws, or of any agreement or
instrument to which COMPANY or any Shareholder is a party or by which it is
bound; or could result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever on the property or assets of COMPANY; and
no consent of any third party except as expressly contemplated herein is
required for the consummation of this Agreement by COMPANY or the Shareholders.




(viii)

  Corporate Action of COMPANY.    The Board of Directors of  the COMPANY has
duly authorized the execution and delivery of this Agreement.  Subject to the
approval of the stockholders of the COMPANY as provided herein, this Agreement
constitutes a





--------------------------------------------------------------------------------

valid, legal and binding agreement of COMPANY and is enforceable in accordance
with its terms.




(ix)      Liabilities.   As of the Balance Sheet Date, the COMPANY has not
 incurred any  other liabilities except those incurred in the ordinary course of
business.




(x)

Taxes.    All federal, state, and local tax returns, reports and declarations of
estimated tax or estimated tax deposit forms required to be filed by COMPANY
have been duly filed; the COMPANY has paid all taxes which have become due
pursuant to such returns or pursuant to any assessment received by it, and has
paid all installments of estimated taxes due; and all taxes, levies and other
assessments which it is required by law to withhold or to collect have been duly
withheld and collected and have been paid over to the proper governmental
authorities.  The COMPANY has no knowledge of any tax deficiency which has been
or might be asserted against it which would materially and adversely affect the
business or operations of the COMPANY.   Prior to Closing, the COMPANY   shall
provide PAYLESS with copies of all tax returns, of any kind or nature, filed by
COMPANY, together with all accounting information.




(xi)     Title to Property; Leases.   The COMPANY has good and defensible title
in fee simple to, or valid and enforceable leasehold estates in, all properties
and assets, which are material to its continued operations, free and clear of
all liens, encumbrances, charges or restrictions or are not materially
significant or important in relation to its operations and business.  All of
such leases and subleases under which COMPANY  is the lessor or sublessor,
lessee or sublessee of properties or assets or under which COMPANY holds
properties or assets as lessee or sublessee are in full force and effect.  The
COMPANY is not in default in respect of any of the terms or provisions of any of
such leases or subleases, and no claim has been asserted by anyone adverse to
 the COMPANY’s rights as lessor, sublessor, lessee or sublessee under any of the
leases or subleases mentioned above, or affecting or questioning the COMPANY’s
rights to continued possession of the leased or subleased premises or assets
under any such lease or sublease; and COMPANY either owns or leases all such
properties as are  necessary to its operations as now conducted.




Attached hereto and marked Schedule 2.a(xi)  is an accounting  of all assets
owned by the COMPANY including all tangible and intangible assets and assets
owned through any subsidiaries.




(xii)   Licenses.  The COMPANY has obtained all required licenses, permits or
other governmental authorization for the conduct of its business as now being
conducted.




 

(xiii)

Bank Accounts.

 Attached hereto as Schedule 2.a(xiii) is a listing of all bank accounts and
account numbers which are currently held by the COMPANY.




(xiv)  

Contracts and Commitments.  Except as set forth in Schedule 2.a(xiv), there are
no contracts nor commitments of the  COMPANY requiring any future payment to an
officer, director, employee, agent or shareholder of COMPANY.  




Attached and marked as Schedule 2.a(xiv)(b)  is a list of all current employees
and the salary of each.  As of the Closing Date, all salaried due and payable
have been paid or properly accrued.








--------------------------------------------------------------------------------

Attached and marked as Schedule 2.a(xiv)(c)  is a list of all  material
contracts which the Company is currently bound or subject to.  All of these
contracts are current and in good standing and  Company has received no notice
of any intent to terminate any agreement.  







(xv)

  Representations True and Correct.  This Agreement and the Schedules and
Exhibits attached hereto do not contain any untrue statement of a material fact
concerning COMPANY or omits any material fact concerning COMPANY or the
Shareholder  which is necessary in order to make the statements therein not
misleading.  All of the representations and warranties contained herein
(including all statements contained in any certificate or other instrument
delivered by or on behalf of the Shareholders pursuant hereto or in connection
with the transactions contemplated hereby) shall survive the Closing.




(xvi)      Retirement Plans.  Neither the COMPANY nor any of its subsidiaries
are obligated under any pension plan, profit sharing or similar employee benefit
plan.




(xvii)    Intellectual Property Rights.  Attached hereto as Schedule 2.a(xvii)
is a list of all trademarks and trade names which are owned by the COMPANY
together with copies of any official notices from any issuing governing
organization.  The COMPANY has valid ownership to all trademarks identified in
Schedule 2.a(xvii)  and has been granted by the United States Patent and
Trademark Office valid trademarks.  The COMPANY is not aware of any claims for
trademark or patent infringement in connection with any of its products or
services.




(xviii)

 Officers, Directors, Agents, etc.  Set forth on Schedule 2.a(xviii) annexed
hereto is a complete list of all officers (with office held), directors,
contractors and agents of the Cor­pora­tion, and the compensation and all
vacation and other benefits they are entitled to receive from the Corporation.




(xix)

 Labor Matters.  The COMPANY is not and has never been a party to: (i) any
profit sharing, pension, retirement, deferred compensation, bonus, stock option,
stock purchase, retainer, consulting, health, welfare or incentive plan or
agree­ment or other employee benefit plan, whether legally binding or not; or
(ii) any plan providing for "fringe benefits" to its employees, including, but
not limited to, vacation, disability, sick leave, COMPANY, hospitalization and
life insurance and other insurance plans, or related benefits; or (iii) any
employ­ment agreement.  No former employee of the COMPANY has any claim against
the COMPANY  (whether under federal or state law, any employment agreement or
otherwise) on account of or for: (i) overtime pay; (ii) wages or salary for any
period; (iii) vaca­tion, time-off or pay in lieu of vacation or time-off; or
(iv) any violation of any statute, ordinance or regulation relat­ing to minimum
wages or maximum hours of work.  No person or party       (i­ncluding, but not
limited to, governmental agencies of any kind) has any claim or basis for any
action or proceeding against the COMPANY  aris­ing out of any statute, ordinance
or regulation relating to dis­crimination in employment or to employ­ment
prac­tices or occupa­tional safety and health standards.




(xx)

 Environmental Matters.  The COMPANY has not generated any hazardous wastes or
engaged in ac­tivities which are or could be interpreted to be potential
viola­tions of laws or judi­cial decrees in any manner regulating the generation
or dis­posal of hazardous waste.  There are no on-site or off-site loca­tions
where the COMPANY has stored, disposed or arranged for the disposal of
chemicals, pol­lutants, con­taminants, wastes, toxic substances, petroleum or
petroleum products; there are no under­ground storage tanks lo­cated on property





--------------------------------------------------------------------------------

owned or leased by the COMPANY, and no polychlorinated biphenyls are used or
stored at any property owned or leased by the COMPANY.




(xxi)   Indemnification.  The COMPANY shall indemnify and hold PAYLESS, its
officers and directors, harmless of and in respect of:




(1) Any damage or loss resulting from any loss, liability damage,
misrepresentation, breach of warranty or non-fulfillment on the part of COMPANY
 under this Agreement or from any misrepresentation or omission from any
certificates or other instrument  furnished to Buyer pursuant to this agreement




(2) All actions, suits, proceedings, demands assessments, judgments, costs and
expenses incident to any of the foregoing including reasonable attorney's fees
and all costs incurred by Buyer to enforce this Agreement against COMPANY.




(xxii)

Legal Representation.  The COMPANY has had the opportunity to retain independent
legal counsel and independent legal counsel has had the opportunity to advise
the COMPANY with respect to the terms and conditions of this Agreement.  The
COMPANY agrees and understands that the Escrow Agent has served as legal counsel
only for PAYLESS with respect to all matters related to the execution of this
Agreement.




(b)

The Shareholder(s)  warrant, represent,  ack­nowledge and agrees that:




(i)

The PAYLESS Common Stock to be issued to the COMPANY Shareholders (the
"Ex­changed Cor­pora­tion Stock") is being issued to COMPANY Shareholder(s)
without registra­tion under ap­plicable federal and state securities laws in
reliance upon certain ex­emptions from registration under such securities laws,
and that should the COMPANY Shareholders desire to sell or transfer any of the
Exchanged Corporation Stock  the COMPANY Shareholders will be required to obtain
an opinion of the Company’s counsel;




(ii)

The Shareholders have the opportunity to ask ques­tions of and receive answers
from PAYLESS, and their respective executive officers concerning their
businesses and the Exchanged Corporation Stock and all such in­quiries have been
completed to his satisfaction;




(iii)

Each certificate representing shares of the Ex­changed Corporation Stock will
bear a legend restricting its transfer, sale, conveyance or hypothecation,
unless such Ex­changed Corporation Stock is either registered under applicable
securities laws or an exemption from such registration is applicable, and
provided that if an exemption from registration is claimed, PAYLESS  may require
an opinion of legal counsel that, as a result of such exemption, registration
under the securities laws is not required to transfer, sell, convey or
hypothecate such Exchanged Corporation Stock;




(iv)

The Shareholders shall not transfer any Exchanged Cor­pora­tion Stock except in
compliance with all applicable securities laws;




(v)

The Shareholders have not relied on the advice of PAYLESS its officers,
 directors, agents or con­trolling persons in electing to par­ticipate in the
trans­action herein contemplated.  The Shareholder by virtue of his business or
financial ex­perience can reasonab­ly be assumed to have the capacity to protect
his own inter­est in connec­tion with the transac­tion;








--------------------------------------------------------------------------------




(vi)

The Shareholders are  acquiring the Exchanged Corporation Stock  for investment
purposes and not with a view to distribution or resale, nor with the intention
of selling, transferring or otherwise disposing of all or any part thereof for
any particular price, or at any particular time, or upon the happening of any
particular event or circumstance, except selling, transferring, or disposing the
Securities made in full compliance with all applicable provisions of the Act,
the rules and regulations promulgated by the United States Securities and
Exchange Commission (the “SEC”) thereunder, and applicable state securities
laws; and that an investment in the Securities is not a liquid investment.




(vii)

The Shareholders have not received any general solicita­tion or general
advertising regarding the acquisition of the Exchanged Corporation Stock;




       

(viii)

The Shareholders are capable of evaluating the merits and risks of an investment
in the PAYLESS Common Stock because he is a sophisticated investor by virtue of
his prior invest­ments and has experience in investments similar in nature to
the Common Stock, including investments in unlisted and unregistered securities,
and has knowledge and experience in financial and business mat­ters in general.




(ix)

 The Shareholders are “accredited investors” as defined by Rule 501 under the
Securities Act of 1933, as amended (the “Act”), and Subscriber is capable of
evaluating the merits and risks of Subscriber’s investment in the Units and has
the ability and capacity to protect Subscriber’s interests; and




(x)

The Shareholders acknowledge that the Exchanged Corporation Stock is not quoted
on any exchange, nor can there be any assurance that the Common Stock will be
quoted on any Exchange in the future.  The Exchanged Corporation Stock  must be
held indefinitely unless subsequently registered under the Act or unless an
exemption from such registration is available.  The Shareholder  is aware of the
provisions of Rule 144 promulgated under the Act which permit resales of common
stock purchased in a private transaction subject to certain limitations and to
the satisfaction of certain conditions provided for thereunder, including, among
other things, the existence of a public market for the common stock, the
availability of certain current public information about the COMPANY, the resale
occurring not less than one year after a party has purchased and paid for the
security to be sold, the sale being effected through a “broker’s transaction” or
in transactions directly with a “market maker” and the number of shares of
common stock being sold during any three-month period not exceeding specified
limitations.




(xi)  The Shareholders in the aggregate own 100% of the issued and outstanding
shares of stock of COMPANY and are transferring 51% of the issued and
outstanding shares of common stock.  The Shares are owned free and clear of all
 liens and encumbrances.  There are no outstanding warrants, options or other
rights which upon exercise may be exchanged for shares of  common stock.   




(xii)  The Shareholders agree to waive in full any accrued salary which is due
and owing and have not paid themselves any of the accrued salaries that are
reflected on the December 31, 2006 balance sheet.  

















--------------------------------------------------------------------------------

(c)

    PAYLESS represents and warrants that:  




(i)

       Corporate Status. PAYLESS is a corporation duly organized and existing
and in

good standing under the laws of the State of Wyoming.  The number of issued and
outstanding shares  as of the date of this Agreement is  approximately
1,683,926.  Said figure does not include approximately 5.5 million shares which
are issuable by Payless.    




(ii)

Litigation.   There are no actions, suits, proceedings, or investigations
pending or, to the best of its knowledge, threatened or contemplated against
PAYLESS  at law or in equity, before any federal, state, municipal or other
governmental department, commission, board, agency or instrumentality, domestic
or foreign. PAYLESS is not subject to any outstanding judgments or operating
under or subject to or in default with respect to any order, writ, injunction or
decree of any court or federal, state, municipal or other governmental
department, commission, board, agency or instrumentality, domestic or foreign.

 

(iii)     

Compliance with Laws.   To the best of its knowledge, PAYLESS  has complied in
all material respects with all laws, regulations, orders, domestic and foreign,
and neither the present uses of their properties nor the conduct of its business
violate any such laws, regulations, orders or requirements, and PAYLESS has not
received any notice of any claim or assertion that it is not so in compliance.




(iv)

No Defaults.   Neither the execution nor delivery of this Agreement nor the
consummation of the contemplated transaction are events which, of themselves or
with the giving of notice or passage of time or both, could constitute a
violation of or conflict with or result in any breach of or default under the
terms, conditions or provisions of any judgment, law, regulation or agreement,
 or the PAYLESS Certificate of Incorporation or Bylaws, or of any agreement or
instrument to which  PAYLESS  or any Shareholder is a party or by which it is
bound; or could result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever on the property or assets of PAYLESS.  




(v)

  Corporate Action of COMPANY.    The Board of Directors of  the COMPANY has
duly authorized the execution and delivery of this Agreement.  This Agreement
constitutes a valid, legal and binding agreement of  PAYLESS  and is enforceable
in accordance with its terms.




(vi)

  Representations True and Correct.  This Agreement and the Schedules and
Exhibits attached hereto do not contain any untrue statement of a material fact
concerning PAYLESS  or omits any material fact concerning PAYLESS  which is
necessary in order to make the statements therein not misleading.  All of the
representations and warranties contained herein (including all statements
contained in any certificate or other instrument).




(vii)   Reporting Status.  PAYLESS is a fully reporting COMPANY and has not
filed all reports with the Commission.   PAYLESS  common stock does not trade on
any recognized Exchange, is not quoted on the Over-the-Counter-Bulletin Board or
on any other quotation system.  No warranty or representation of any kind or
nature is provided with respect to the eligibility of PAYLESS for trading on any
exchange or listing for trading on any quotation system.  




(xiv)   Indemnification.  PAYLESS shall indemnify and hold the COMPANY, its
officers and directors, harmless of and in respect of:





--------------------------------------------------------------------------------




(1) Any damage or loss resulting from any loss, liability damage,
misrepresentation, breach of warranty or non-fulfillment on the part of PAYLESS
  under this Agreement or from any misrepresentation or omission from any
certificates or other instrument  furnished to the COMPANY  pursuant to this
agreement




(2) All actions, suits, proceedings, demands assessments, judgments, costs and
expenses incident to any of the foregoing including reasonable attorney's fees
and all costs incurred by COMPANY to enforce this Agreement against PAYLESS.   




ARTICLE III

INTERPRETATION AND SURVIVAL OF

REPRESENTATIONS AND WARRANTIES




3.1

 Interpretation.  Each warranty and representation made by a party in this
Agreement or pursuant hereto is independent of all other warranties and
representations made by the same party in this Agreement or pursuant hereto
(whether or not covering identical, related or similar matters) and must be
independently and separately satisfied.  Exceptions or qualifications to any
such warranty or representation shall not be construed as exceptions or
qualifications to any other warranty or representa­tion.




3.2

 Survival.  All representations and warranties made in this Agreement or
pursuant hereto shall survive the date hereof, the Closing, the con­summation of
the transaction con­templated hereby and any in­vestigation.




ARTICLE IV

OBLIGATIONS PRIOR TO CLOSING




4.1

 Conduct of the Corporation and COMPANY Pending Closing.  During the period from
the date hereof until the Clos­ing Date, except with the express prior written
consent of the other par­ty, the COMPANY and PAYLESS   hereby covenant and agree
that:




(a)

each shall maintain its existence in good stand­ing in the state of its
incorporation and each other jurisdic­tion where it is required to be licensed
or qualified as a foreign cor­pora­tion, and shall not alter or amend its
Articles of In­cor­pora­tion or Bylaws;




 and




(b)

each shall not take any action, or enter into any agreement that would cause a
breach of any of the representations and war­ranties made herein by the
Corporation or COMPANY, as ap­plicable.



































--------------------------------------------------------------------------------

ARTICLE V




CONDITIONS PRECEDENT TO COMPANY'S AND THE

COMPANY SHAREHOLDERS' OBLIGATIONS




Notwithstanding the execution and delivery of this Agreement or the performance
of any part hereof, the COMPANY and each of the COMPANY Shareholders' respective
obligations to consummate the transac­tion contemplated by this Agreement shall
be subject to the satisfaction of each of the conditions set forth in this
Article V, except to the extent that such satisfaction is waived in writing by
COMPANY and a majority in interest of the COMPANY Shareholders.




5.1

 Representations and Warranties of the Corporation.  All representations and
warranties made by PAYLESS in this Agreement and the Schedules hereto shall be
true and correct in all respects on the date hereof, and shall be true and
correct in all respects at the time of the Closing as though such
representa­tions were again made, without exception or deviation, at the time of
the Closing.




5.2

 Performance of this Agreement.  PAYLESS  shall have duly performed or complied
with all the obligations under this Agreement to be performed or complied with
by PAYLESS  on or prior to the Closing.







ARTICLE VI




CONDITIONS PRECEDENT TO PAYLESS’S OBLIGATIONS




Notwithstanding the execution and delivery of this Agreement or the performance
of any part hereof,  PAYLESS’  obligations to consum­mate the transac­tion
contemplated by this Agreement shall be subject to the satisfaction of each of
the conditions set forth in this Article VII, except to the extent that such
satis­faction is waived by PAYLESS  in writ­ing.




6.1

 Representations and Warranties of COMPANY and the COMPANY Shareholders.  All
representations and war­ran­ties made by COMPANY and the COMPANY Shareholders
contained in this Agree­ment and the Schedules hereto shall be true and cor­rect
in all respects on the date hereof, and shall be true and correct in all
respects at the time of the Closing as though such representa­tions were again
made, without exception or devia­tion, at the time of the Clos­ing.




6.2

 Performance of this Agreement. The owners of 100% of the issued and outstanding
shares of common stock of COMPANY shall have executed this Agreement.  COMPANY
and the COMPANY Shareholders shall have duly performed or com­plied with all of
the covenants and obliga­tions under this Agree­ment to be performed or
com­plied with by them on or prior to the Closing.




6.3

 Absence of Litigation.  Except as otherwise disclosed in this agreement, no
litigation has been instituted on or before the time of the Closing by any
person, the result of which did or could prevent or make illegal the
consum­mation of the transaction contemplated by this Agree­ment.




6.4

 Deliveries at Closing.  At Closing, in addi­tion to all other deliveries to be
made to the Corporation hereunder, the Cor­pora­tion shall receive a certificate
signed by  the president





--------------------------------------------------------------------------------

of COMPANY, dated as of the Clos­ing, certify­ing that: (a) all of the terms and
condi­tions of this Agreement to be satisfied or performed by COMPANY on or
before the time of the Clos­ing have been satis­fied or performed; (b) except as
set forth in this Agreement, there is no other litigation has been in­stituted
or, to the best of  his knowledge, threatened on or before the time of the
Clos­ing by any person (other than the Corpora­tion), the result of which did or
could prevent or make illegal the con­sum­ma­tion of the trans­ac­tion
con­templated by this Agreement, or which had or could have a material adverse
effect on the business of COMPANY; and (c) there has not been any material
adverse change in or affect­ing COMPANY between the date of this Agree­ment and
the time of the Clos­ing.




6.5

   Schedules.   COMPANY shall have provided to PAYLESS  all referenced
schedules.




ARTICLE VII




OBLIGATIONS AT CLOSING AND POST CLOSING OBLIGATIONS




7.1

 Obligations of  PAYLESS to COMPANY and the COMPANY Shareholders at Closing.
 PAYLESS hereby covenants and agrees to deliver or cause to be delivered to
COMPANY and COMPANY Shareholders at the Clos­ing the fol­lowing:




(a)

Duly issued certificates containing a restrictive legend representing all the
Exchanged Cor­poration Stock, together with any documentary stamps required in
connection with such transfer and such other ap­propriate docu­ments and
instruments of transfer as COMPANY may reasonab­ly request.




(b)

An Active Status Certificate for the Cor­pora­tion, dated no earlier than ten
(10) days before the Clos­ing, from the State of Wyoming.




(c)

A copy of the resolutions adopted by the Board of Directors of PAYLESS ,
certified by its corporate secretary, which resolutions authorize it to execute,
deliver and perform this Agreement and consummate the transactions con­templated
hereby.







7.2

 COMPANY's Obligations to PAYLESS  at Closing.  COMPANY agrees to deliver or
cause to be delivered to PAYLESS  at the Closing the following:




(a)

A Good Standing Certificate for COMPANY dated no ear­lier than ten (10) days
before the Clos­ing, from the State of  Florida .




(b)

A copy of the resolutions adopted by the Board of Directors of COMPANY,
certified by its cor­porate secretary, which resolutions authorize it to
execute, deliver and perform this Agreement and consummate the transac­tions
con­templated hereby.




(c)

510,000 shares of  COMPANY capital stock certificates to be ex­changed for
shares of Exchanged Corporation Stock free and clear of all encumbrances,
together with all certificates evidencing the same and stock powers therefore,
in a form ac­ceptable to PAYLESS,  duly executed in blank.














--------------------------------------------------------------------------------

7.3

Audited Financial Statements.   Within 75 days of the Closing of this Agreement,
 the Company, at its own cost and expense,  shall provide Payless with the
audited financial statements in conformity with Generally Accepted Accounting
Principals  as required pursuant to the rules and regulations promulgated by the
Securities and Exchange Commission.   The audit shall be performed by an auditor
who is a member of the PCAOB.

jhj

In the event that the Company fails to comply with the audit requirement,  the
Company in its sole and absolute discretion may, on written notice to the
Company,  rescind this Agreement and any monies of any kind or nature advanced
by Payless to the Company shall be returned to Payless.







7.4.

 COMPANY Shareholders' Obligations to the Cor­pora­tion at Closing.  Each
COMPANY Shareholder hereby covenants and agrees to deliver to PAYLESS at the
Clos­ing the following:




(a)

If not previously delivered to PAYLESS for such pur­poses, all his COMPANY
capital stock certificates, free and clear of all encumbrances, together with
all certificates evidencing same and stock powers therefore, in a form
acceptable to PAYLESS, duly executed in blank.




(b)

Such other documents and instruments as counsel to PAYLESS  may reasonably
request.










ARTICLE VIII




TERMINATION




8.1

 Termination on Default.  If, prior to the Closing, a party hereto shall
materially breach or default in the full and timely performance and satisfaction
of any of its representations and warranties or obligations under this
Agree­ment, and such breach or default is not cured on or before the fifth (5th)
day after the date notice is given by the non-defaul­ting party to the
defaulting party specifying the nature of such breach or default (or at or
before the time of the Closing if sooner), then the non-defaulting party may
terminate this Agreement im­mediately upon notice to the defaulting party;
provided, however, that no COMPANY Shareholder may terminate this Agreement.




8.2

 Termination at Closing.  If any of the conditions set forth in Article V hereof
are not satisfied at or before the time of the Closing, then COMPANY may
terminate this Agreement by notify­ing PAYLESS  at the Closing.  If any of the
condi­tions set forth in Article VI hereof are not satisfied at or before the
time of the Closing, then the Corporation may terminate this Agree­ment by
notifying COMPANY and all the COMPANY Shareholders at the Clos­ing.







In the event of any termination of this Agreement,  neither party shall have any
further obligation to the other.  In the event of a termination by the COMPANY,
 neither PAYLESS, its officers, directors or consultants shall be required to
refund any funds previously deposited with the Escrow Agreement.








--------------------------------------------------------------------------------

ARTICLE  IX




MUTUAL NON-COMPETE




9.1

During such period of time that the Shareholder(s) are  providing services to
Payless or the Company,  and for a term of two years following termination of
employment or termination of any consulting work, the Shareholders will not own,
operate, manage or consult for any business which is engaged in the same or
similar type of business as the Company.  For purposes of this agreement,  the
same or similar business is defined as any business engaged in the processing of
credit cards, issuing prepaid debit card or other types of prepaid credit cards.
 This restriction shall apply to North and South America and Europe.  The
parties agree that this restriction is fair and reasonable and constitutes a
material inducement for Payless to retain the services of the Shareholder(s).
    If a court of competent jurisdiction determines that this restriction is
overly broad or restrictive, then in that event the maximum term of this
restriction shall be as adjudicated by the courts.   




9.2

During such period of time that Ricardo Canal (“Canal”) is employed by Payless,
 and for a term of two years following termination of employment or termination
of any consulting work, Canal will not own, operate, manage or consult for any
business which is engaged in the same or similar type of business as the
Company.  For purposes of this agreement,  the same or similar business is
defined as any business engaged in the processing of credit cards, issuing
prepaid debit card or other types of prepaid credit cards.  This restriction
shall apply to North and South America and Europe.  The parties agree that this
restriction is fair and reasonable and constitutes a material inducement for
Payless to retain the services of the Shareholder(s).     If a court of
competent jurisdiction determines that this restriction is overly broad or
restrictive, then in that event the maximum term of this restriction shall be as
adjudicated by the courts.   




9.3

Notwithstanding anything else contained herein to the contrary,  the terms and
conditions of these non-competes shall cease in the event that Payless is no
longer a shareholder of the Company.




ARTICLE X




MISCELLANEOUS




10.1

Notices.  All notices, requests, demands and other communications hereunder
shall be deemed to have been duly given if the same shall be in writing and
shall be delivered personal­ly or sent by registered or certified mail, postage
prepaid, and addressed as set forth below:




If to PAYLESS

     

Ricardo Canal, president

 

 

2500 East Hallandale Beach Blvd. Suite 800_

 

 

Hallandale, FL   33009

  

 

 

With a copy to:

 

Jeffrey G. Klein

 

 

2600 North Military Trail

 

 

Suite 270

 

 

Boca Raton, FL   33431

 

 

 








--------------------------------------------------------------------------------





If to COMPANY or the

 

 

COMPANY Shareholders:

 

1128 Royal Palm Blvd.

 

 

Suite 234

 

 

West Palm Beach, FL  33411







10.2

 Entire Agreement.  This Agreement, including the Schedules attached hereto and
the documents delivered pursuant hereto, sets forth all the promises, covenants,
agree­ments, con­di­tions and understandings among the parties hereto with
respect to the subject matter hereof, and supersedes all prior and
contemporaneous agreements, understandings, inducements or condi­tions,
expressed or implied, oral or written, except as herein con­tained.  No changes
of or modifications or additions to this Agreement shall be valid unless same
shall be in writing and signed by the parties hereto.




10.3

 Binding Effect; Assignment.  This Agreement shall be binding upon the parties
hereto, their beneficiaries, heirs and administrators.  No party may assign or
transfer its interests herein, or delegate its duties hereunder, without the
written consent of the other parties.




10.4

 Amendment.  The parties hereby irrevocably agree that no attempted amendment,
modification or change (collectively, "Amendment") of this Agreement shall be
valid and effective, unless the parties shall unanimously agree in writing to
such Amendment.




10.5

 No Waiver.  No waiver of any provision of this Agree­ment shall be effective
unless it is in writing and signed by the party against whom it is asserted, and
any such written waiver shall only be applicable to the specific instance to
which it relates and shall not be deemed to be a continuing or future waiver.




10.6

 Gender and Use of Singular and Plural.  All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require.




10.7

 Counterparts.  This Agreement and any Amendments may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.




10.8

 Headings.  The article and section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.




10.9

 Governing Law.  This Agreement shall be construed in accordance with the laws
of the State of Florida with jurisdiction for any dispute in Palm Beach County,
Florida.  




10.10 Further Assurances.  The parties hereto shall execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.




10.11 Litigation.  If any party hereto is required to engage in litigation or
arbitration against any other party hereto, either as plaintiff or as defendant,
in order to enforce or defend any of its or his rights under this Agreement, and
such litiga­tion results in a final judgment in favor of such party (the
"Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses





--------------------------------------------------------------------------------

incurred by the Prevailing Party in so enforcing or defending its or his rights
hereunder, including, but not limited to, all attorneys' fees, paralegals' fees,
court costs and other ex­penses incurred throughout all negotiations, trials or
appeals under­taken in order to enforce the Prevailing Party's rights hereunder.




10.12 Confidentiality.  Except for discussions of the trans­actions contemplated
by this Agreement among the parties hereto and their respective representatives
and counsel participating in this transaction, and except as may be required of
the Corpora­tion pursuant to federal securities laws, each party hereto shall,
unless all other parties hereto shall otherwise agree, keep confidential and
not, directly or indirectly, disclose to any person the existence of this
Agreement, the transaction con­templated by this Agreement or any of the terms
thereof, or the fact that the Corporation and COMPANY have entered into
discussions or negotiations for any purpose watsoever, and each party hereto
shall use its good faith efforts to cause its employees, agents, officers,
directors and representatives to abide by the foregoing restrictions on
disclosure.




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.










PAYLESS TELECOM SOLUTIONS, INC.




/s/Ricardo Canal

/s/Ricardo Canl

________________

_______________________

BY: Ricardo Canal

Ricardo Canal, individually

Its: President

As to paragraph 9.2 only










GRID MERCHANT PROCESSING, INC.




/s/ Miguel Dotres

__________________

BY:

ITS:







THE SHAREHOLDERS




/s/Eric L. Santelices

__________________

Eric L. Santelices







/s/Miguel Dotres

__________________

Miguel  Dotres

















--------------------------------------------------------------------------------

SCHEDULE 1.1(a)







Name of Shareholder

Number of Shares Owned

Number of Shares to

Be Transferred



















Eric L. Santelices

5000,000

255,000
















 

Miguel  Dotres

500,000

255,000






